1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CASSANDRA MARY CODER,                           )   Case No.: 1:20-cv-00497 JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF AND AGAINST
15                                                   )   DEFENDANT, ANDREW SAUL,
                    Defendant.                       )   COMMISSIONER OF SOCIAL SECURITY
16                                                   )

17          On June 29, 2021, the parties stipulated to a voluntary remand pursuant to sentence four of 42
18   U.S.C. § 405(g). (Doc. 13.) Pursuant to the terms of the stipulation, an ALJ shall re-evaluate the
19   evidence and issue a new decision. (Id. at 1-2.) Further, the parties stipulated that judgment shall be
20   entered in favor of Plaintiff. (Id. at 2.) Based upon the stipulation, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of plaintiff and against
24                  Andrew Saul, Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     June 30, 2021                             _ /s/ Jennifer L. Thurston
28                                                CHIEF UNITED STATES MAGISTRATE JUDGE
